Citation Nr: 1547078	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitis type II with erectile dysfunction, from December 14, 2010.

2.  Entitlement to an increased evaluation for right upper extremity peripheral neuropathy from December 14, 2010, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left upper extremity peripheral neuropathy from December 14, 2010, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for right lower extremity peripheral neuropathy, currently rated as 20 percent disabling from December 14, 2010 to July 31, 2014.

5.  Entitlement to an increased evaluation for left lower extremity peripheral neuropathy, currently rated as 20 percent disabling from December 14, 2010 to July 31, 2014.

6.  Entitlement to an increased evaluation for left lower extremity peripheral neuropathy, rated as 20 percent disabling since August 1, 2014.

7.  Entitlement to an increased evaluation for right lower extremity peripheral neuropathy, rated as 20 percent disabling since August 1, 2014.

8.  Entitlement to an evaluation in excess of 10 percent for early diabetic gastroparesis, from December 14, 2010.
 
9.  Entitlement to a compensable evaluation for a right ear hearing loss, from December 14, 2010.

10.  Entitlement to an evaluation in excess of 10 percent for proliferative diabetic retinopathy of the left eye, from December 14, 2010.

11.  Entitlement to an evaluation in excess of 10 percent for hypertension, from December 14, 2010.

12.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969.

This case comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2014, the Veteran's attorney provided evidence to the Board which was not available to the RO when it most recently adjudicated the issues in this appeal.  The appellant waived his right to have this evidence initially considered by the RO.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and depression were raised in a March 2012 letter by the claimant's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The issues of entitlement to evaluations in excess of 20 percent for peripheral neuropathy of each lower extremity, since August 1, 2014; entitlement to an evaluation in excess of 10 percent for left eye proliferative diabetic retinopathy, since December 14, 2010; entitlement to a compensable rating for a right ear hearing loss, since December 14, 2010; entitlement to an evaluation in excess of 10 percent for hypertension, since December 14, 2010; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED to the AOJ.



FINDINGS OF FACT

1.  At no time during the appellate term did symptoms of diabetes mellitus type II with erectile dysfunction require an avoidance of strenuous activities.

2. Throughout the appellate term symptoms of upper extremity peripheral neuropathy most closely approximated no more than mild incomplete paralysis of the ulnar and/or median nerves. 

3. From December 14, 2010 to July 31, 2014, symptoms of lower extremity peripheral neuropathy in each leg most closely approximated moderate incomplete paralysis of the sciatic and/or internal popliteal nerves.

4. Throughout the appeal period, the symptoms of diabetic gastroparesis have not manifested in severe incomplete paralysis of the vagus nerve.  Gastroparesis has also not resulted in severe symptoms with more or less constant abdominal distress; nor has it been manifested by symptoms of dysphagia, pyrosis, substernal or arm or shoulder pain, or any other symptoms productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitis type II with erectile dysfunction, from December 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for a rating in excess of 20 percent for right upper extremity peripheral neuropathy from December 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8516 (2015).

3. The criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy from December 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8516.

4. The criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy from December 14, 2010 to July 31, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8524, 8525 (2015).

5. The criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy from December 14, 2010 to July 31, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8524, 8525.

6. The criteria for a rating in excess of 10 percent for early diabetic gastroparesis from December 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114 Diagnostic Code 7319-7399, 4.124a, Diagnostic Code 8210-8299 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in December 2010 of the information needed to substantiate his claims, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has likewise fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  VA provided the Veteran with an examination for diabetes and related disabilities in January 2011.  For the reasons indicated in the discussion below, the examination was adequate for rating purposes with respect to the issues decided below.  As to those issues, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's entire history is to be considered when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the service-connected disability exhibits symptoms that warrant different ratings at different times during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Diabetes mellitis type II with erectile dysfunction

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  

The term "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007). Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive and cumulative criteria, i.e., each higher rating includes the same criteria as the lower rating plus distinct new criteria.  The criteria for 60 and 100 percent ratings also require "regulation of activities." See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

VA arranged for the Veteran to be examined by a physician in January 2011.  The physician diagnosed diabetes and indicated in his report that the Veteran had been advised to follow a restricted or special diet and that he required oral medication (metformin).  The physician opined that the Veteran was not restricted in his ability to perform strenuous activities.

The Board has considered an August 2014 diabetic foot examination, which indicates that the Veteran's foot pain "restricts walking and moderately limits activities."  But there is no evidence that activities were limited on the advice of any medical professional.  Indeed, the January 2011 examiner wrote that the "Veteran walks 1 1/2 to 2 miles 5 to 6 days per week."  

The preponderance of the evidence shows that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho. 

The Board considered whether a separate evaluation for erectile dysfunction should be granted.  Under 38 C.F.R. § 4.115, Diagnostic Code 7522 (2015) a separate compensable erectile dysfunction must associated with a deformity of the penis.  Erectile dysfunction was diagnosed in a January 2008 examination, prior to the appeal period at issue in this case, and the written report of that diagnosis does not mention any deformity of the penis.  The January 2011 examination also discusses the Veteran's erectile dysfunction without finding evidence of any penile deformity.  Indeed, the Veteran never argues that his penis is deformed.  Accordingly, a separate compensable rating for erectile dysfunction is not warranted 

Peripheral Neuropathy of the bilateral upper extremities

Neurological conditions and convulsive disorders are rated under 38 C.F.R. § 4.124a, which provides a list of diagnostic codes for different affected nerves.  According to a June 2005 VA examination report, the Veteran's upper extremity peripheral neuropathy affects the median and ulnar nerves.  

For ratings above 10 percent, 38 C.F.R. § 4.124a, Diagnostic Code 8515, which applies to disorders of median nerve, authorizes a different rating depending on whether the major (dominant) or minor (non-dominant) extremity is being evaluated.  Moderate, incomplete paralysis is assigned a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Id.

Diagnostic Code 8516, which applies to the ulnar nerve, provides rating criteria very similar to Diagnostic Code 8515.  Both Codes authorize different ratings for the major and minor extremity for more than mild incomplete paralysis.  For the purposes of this decision, the main difference is that, for the ulnar nerve, evidence of severe incomplete paralysis or greater authorizes only a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity.  

The January 2011 VA examiner diagnosed the Veteran with "mild" upper extremity peripheral neuropathy.  While the Board is not bound by the examiner's characterization of the severity of the claimant's symptoms, the assignment of the appropriate rating being, in part, a legal determination, the specific findings of the examiner provide ample support for this conclusion.  

The examiner noted "paresthesia" in the Veteran's hands, which is "an abnormal touch sensation, such as burning, or prickling, often in the absence of external stimulus."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1383 (32d ed. 2012).  The Veteran also reported decreased sensation in his hands and fingers, symptoms apparently confirmed by the examiner, who noted decreased pinprick and vibration sensation on the fingers bilaterally and decreased light touch on the fingers. 

The January 2011 examiner performed reflex testing of upper and lower extremities.  With the exception of bilateral knee jerk reflexes all results were normal.  The examiner conducted tests of motor strength on movement for several joint movements of the upper extremities: right and left elbow extension and flexion, right and left wrist flexion and extension, right and left finger flexion and abduction, and right and left thumb opposition.  Each of these test results was measured on a scale of 0 to 5.  A score of 0 represents "total paralysis" while a score of 5 represents "active movement against full resistance."  For all of the upper extremity joints tested, the Veteran received a score of 5, i.e., his upper extremities remained capable of active movement against full resistance.  Other than the January 2011 examiner's report, the only medical evidence relating to peripheral neuropathy is an August 2014 diabetic foot examination report which relates only to the lower extremities.  The Veteran did not submit any written statements describing the specific effects of his upper extremity peripheral neuropathy.  Accordingly, the January 2011 VA examination report is the most valuable available evidence concerning the severity of this disability during the relevant appeal period.

Because the Veteran showed normal upper extremity reflexes, movement, and strength, the preponderance of the evidence favors the conclusion that the Veteran's incomplete paralysis of the upper extremities is "mild."  38 C.F.R. § 4.124a ("The term 'incomplete paralysis,' with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.") (emphasis added). 

Because both potentially applicable diagnostic codes authorize a 10 percent rating for each extremity experiencing mild incomplete paralysis, irrespective of which is the major and minor extremity, the evidence shows that the Veteran is not entitled to a schedular rating higher than his currently assigned 20 percent ratings.  

Peripheral Neuropathy of the bilateral lower extremities

According to the June 2005 VA examination report, the Veteran's lower extremity peripheral neuropathy affects the tibial nerves.  The AOJ awarded the currently assigned ratings pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 for impairment of the sciatic nerve.  Diagnostic Code 8524 provides a similar set of ratings for the tibial or internal popliteal nerve.  

Under both Diagnostic Codes a 10 percent rating is authorized for mild incomplete paralysis and a 20 percent rating is assigned for moderate incomplete paralysis.  Diagnostic Code 8520 authorizes a 40 percent rating for incomplete paralysis which is "moderately severe" while Diagnostic Code 8524 authorizes a 30 percent rating for "severe" incomplete paralysis.  Ratings under Diagnostic Code 8525 (posterior tibial nerve) are the same or lower than those authorized by Diagnostic Code 8524.  Adopting a broad interpretation of the regulations, the Board will analyze the Veteran's claim for increased ratings under Diagnostic Code 8520, because the other potentially applicable codes authorize ratings which are the same or less favorable to the Veteran for the same symptoms.  See 38 C.F.R. § 4.3.

The January 2011 examiner performed reflex testing on the Veteran's lower extremities.  According to his report, the Veteran's bilateral knee jerk reflexes were +1, i.e., the reflexes in both knees were "hypoactive" but not "absent."  The examiner noted decreased sensation in the feet and described the Veteran as having difficulty walking in a straight line with one foot in front of the other.  The examiner also noted that the Veteran complained of pain in his calf.  

Nevertheless, the examiner found that the Veteran had no gait abnormalities.   Motor strength tests were 5/5, i.e., the appellant showed active movement against full resistance.  This was also true for hip flexion and extension, knee flexion and extension, ankle dorsiflexion and plantar flexion, and great toe extension.  There was no muscle atrophy and no peripheral edema.  The examiner diagnosed "moderate" peripheral neuropathy of the bilateral lower extremities.

The examiner's characterization of the symptoms is not binding on the Board, but the specific information from his report suggests that, under Diagnostic Code 8520, the currently assigned 20 percent rating for peripheral neuropathy of each lower extremity is appropriate.  Due to the presence of pain and impaired reflexes in his knees, the Veteran's lower extremity symptoms were more serious than in his upper extremities.  But given his normal gait, his normal reflexes in many joints and his uniformly normal motor strength for all measured lower extremity movements, ratings higher than 20 percent are not appropriate.  

The only other evidence which relates to lower extremity neuropathy during the appeal period is an August 2014 diabetic foot examination report by a podiatrist in private practice, which was submitted by the Veteran's attorney.  The Veteran told the podiatrist that the pain and numbness in his feet was "chronic and worsening."  Unlike the January 2011 examiner, who reported no gait abnormalities, the podiatrist wrote that the Veteran had an antalgic gait with guarding.  This report raises the possibility that the Veteran's lower extremity neuropathy has worsened since the January 2011 examination.  For this reason, the Board will assigned a "staged" rating, denying entitlement to a rating higher than 20 percent prior to August 1, 2014, and remanding the remaining claim for a new examination.  See Hart, 21 Vet. App. at 509.

Diabetic Gastroparesis

Gastroparesis is "paralysis of the stomach, usually from damage to its nerve supply, so that food empties out much more slowly, if at all.  Symptoms include early satiety, nausea, and vomiting."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 765 (32d ed. 2012).  Diabetic gastroparesis is "gastroparesis due to changes caused by diabetes mellitus, usually because of damage to the vagus nerve.  Symptoms include postprandial bloating and vomiting, and often hypoglycemia because of food not moving properly into the duodenum."  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and evidence.  Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

Part 4 of title 38 of the Code of Federal Regulations does not provide a specific diagnostic code for diabetic gastroparesis.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  See 38 C.F.R. § 4.27.

VA assigned the Veteran's current 10 percent rating for diabetic gastroparesis under 38 C.F.R. § 4.124a, Diagnostic Code 8210 for paralysis of the pneumogastric, vagus cranial nerve.  Diagnostic Code 8210 is potentially appropriate for rating the Veteran's disability because damage to the vagus nerve is related to diabetic gastroparesis.  That Code authorizes a 10 percent rating for moderate incomplete paralysis of the vagus nerve, and a 30 percent rating for severe incomplete paralysis of the vagus nerve.

Gastroparesis was diagnosed in a July 2005 VA examination.  The examiner reported that the chief symptom was slow passage of food through the stomach, and slower than usual gastric emptying.  About three times per week, the Veteran told the examiner that he felt as if food "is just sitting in the stomach . . . ."  

At a February 2008 examination, the Veteran reported that his gastroparesis "had gotten worse."  The examiner's impression was "Delayed early phase of gastric emptying."  Thirty minutes after eating, none of the food the Veteran ate had emptied from the stomach.  After one hour, only 6 percent had emptied; after two hours 57 percent had emptied.  According to the examiner, a normal person's stomach would have emptied 40 percent after one hour and 82 percent after two hours.  The Veteran told the examiner he experienced monthly nausea, but denied vomiting.  He experienced intermittent diarrhea.  He had daily bloating, but there was no evidence of gastroesophageal reflux.

The most recent examination - and the only one which describes the Veteran's symptoms during the appeal period - took place in January 2011.  The earlier examination reports have been described to give some perspective to the Veteran's report to the most recent examiner that "[the Veteran ] feels that [his gastroparesis] has improved."  The January 2011 examiner found no signs of weight loss, malnutrition or anemia.  The Veteran reported experiencing nausea approximately once per week, but he denied vomiting.  He reported episodes of diarrhea approximately once per week, with about three episodes of diarrhea during that day.  The Veteran reported needing to stop driving more often than usual to use the restroom.  His symptoms were treated with antacids.

With respect to gastroparesis, the preponderance of the evidence is against any finding that his symptoms approximate "severe" incomplete paralysis of the vagus nerve.  Given the improvement of his gastric emptying since the earlier examinations, which had revealed delayed stomach emptying, and the intermittent nature of associated symptoms, the severity of the Veteran's gastroparesis more closely approximates moderate incomplete paralysis of the vagus nerve under Diagnostic Code 8210.  

The Board considered the possibility of rating this disorder under by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7319, as analogous to irritable colon.  Under this code a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

When applied to the evidence in this case, Diagnostic Code 7319 might plausibly authorize a 10 percent rating based on frequent episodes of bowel disturbance with abdominal distress.  The evidence preponderates against awarding a higher 30 percent rating because the Veteran's diarrhea is intermittent and his abdominal distress is not constant.  For these reasons, the Board finds that the currently assigned 10 percent rating for diabetic gastroparesis is appropriate. 

Extraschedular Considerations

The rating criteria discussed for diabetes mellitus with erectile dysfunction, peripheral neuropathy of each limb, and for diabetic gastroparesis reasonably describe the Veteran's disability levels and symptomatology.  The disability picture presented for each disorder is contemplated by the Rating Schedule.  As such, the assigned scheduler evaluations are adequate and referral for extra scheduler consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus with erectile dysfunction, peripheral neuropathy of each limb, and diabetic gastroparesis that would render the scheduler criteria inadequate.  There are no additional symptoms that are not addressed by the Rating Schedule.  To the extent that these disorders interfere with his employability and activities of daily life, such interference is contemplated by the scheduler rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra scheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitis type II with erectile dysfunction from December 14, 2010 is denied.

Entitlement to an evaluation in excess of 20 percent for right upper extremity peripheral neuropathy from December 14, 2010 is denied.

Entitlement to an evaluation in excess of 20 percent for left upper extremity peripheral neuropathy from December 14, 2010 is denied.

Entitlement to an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy from December 14, 2010 to July 31, 2014 is denied.

Entitlement to an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy from December 14, 2010 to July 31, 2014 is denied.

Entitlement to an evaluation in excess of 10 percent for early diabetic gastroparesis, from December 14, 2010, is denied.


REMAND

The August 2014 record of the Veteran's podiatrist raises the possibility that the symptoms due to bilateral lower extremity peripheral neuropathy have increased in severity since the January 2011 VA examination.  When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The same rationale justifies providing the appellant a current examination to evaluate the nature and extent of any hypertension. 

To evaluate the severity of the Veteran's diabetic retinopathy, VA arranged for an eye examination in January 2011.  The examination report indicates complaints of an "increasingly large blind spot in both eyes."  The examiner found that a visual field defect was present and his report indicates that a Humphrey visual field chart had been "scanned into Vista-imaging."  The paper examination report available to the Board does not include a copy of this chart, and one is not available in either the Veteran's Benefit Management System (VBMS) or Virtual VA electronic claims files.

Under 38 C.F.R. §§ 4.76a, 4.77 (2015), the visual field chart is needed to determine the average concentric contraction of the visual field in each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing by eight.  38 C.F.R. § 4.77(a) specifically requires that the visual field chart "must be included with the examination report."   Under these circumstances, the diabetic retinopathy claim must be remanded to obtain the missing chart or, in the alternative, to obtain a new examination.

The December 2010 VA hearing loss examination report provided the results of auditory threshold tests, in decibels, and Maryland CNC speech discrimination tests.  VA examiners are also required to describe the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The requirements of Martinak are not onerous and they may be satisfied if there is some evidence that the examiner elicited information from the Veteran concerning the functional effects of his hearing loss disability.  

In this case, the December 2010 examination report says nothing at all about the functional effects of the appellant's service connection right ear hearing loss.  The report does refer to an earlier January 2008 hearing examination and the Board has therefore considered the possibility that, reading both reports as a whole, the examination could be adequate.  Unfortunately, the January 2008 examination report also contains no information indicating that the examiner attempted to elicit information from the Veteran about the functional effects of his hearing loss disability.  For this reason, the Board will remand the hearing loss claim for a new examination.  See 38 C.F.R. §§ 4.1, 4.2 and 4.10; Martinak, 21 Vet. App. at 455.

Finally, the Board will remand the Veteran's claim for a total disability evaluation based on individual unemployability due to service connected disorders, in part because the resolution of that claim may be affected by the outcome of one or more of the remanded issues.  The Veteran's attorney has submitted some evidence with respect to unemployability, including a favorable opinion from a vocational consultant.  The consultant's opinion is based on research by another rehabilitation professional, which indicates that, in general, most potential employers would not tolerate more than one day of absence from work per month.  Based in part on this research, the vocational consultant opined that the Veteran is unable to maintain full-time employment.  The January 2011 VA examiner, however, opined that the Veteran would be capable of light and/or sedentary employment.

In his written statements, the Veteran wrote that he could no longer work at his former occupation as an armored car driver.  But he also wrote that, after he stopped working as a driver, his employer arranged for him to be employed "as a trainer for a short period of time until the company and I agreed that retirement would be best for me (because of my health/service-connected disabilities)."  Neither the vocational consultant nor the January 2011 VA examiner indicated whether the Veteran's job as a trainer ended due to his service-connected disabilities, whether he remaining capable of completing the duties of that job on a full or part-time basis, or whether that job would amount to substantially gainful employment.  The Board finds that an opinion from a vocational rehabilitation specialist should be obtained to determine whether there are substantially gainful occupations that the Veteran could perform, that are consistent with his education and occupational experience despite his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to clarify the locations and dates of any VA or private treatment for his service-connected disabilities during the period on appeal.  The AOJ should then associate all available records with the claims file.  If the AOJ cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA neurological examination to determine the severity his lower extremity peripheral neuropathy.  In accordance with the latest worksheet for rating such disorders, the neurologist is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his lower extremity peripheral neuropathy.  The neurologist must describe all functional impairment, to include a discussion as to any effect lower extremity peripheral neuropathy has on the Veteran's ability to work.  The neurologist must specify in any report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The neurologist must provide a fully reasoned and supported rationale for any opinion offered.

3. The AOJ should schedule the appellant for an examination to address the nature and extent of his hypertension.  The examiner must specify in any report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The examiner must provide a fully reasoned and supported rationale for any opinion offered.

4.  The AOJ should attempt to obtain the visual field chart mentioned in the January 2011 VA eye examination report.  If the chart is not obtained, the Veteran should be afforded a new examination to determine the severity of his left eye diabetic retinopathy.  In accordance with the latest worksheet for rating disorders of the eye, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any diagnosed diabetic retinopathy.  The examiner must address whether or not the Veteran's left eye visual field is impaired and, if so, he or she should attach a copy of a visual field chart to a copy of the examination report.  

5. The Veteran should be afforded a new examination by a qualified audiologist to assess the severity of his service-connected right ear hearing loss.  In accordance with the latest worksheet for rating hearing disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his right ear hearing loss.  The examiner must describe all functional impairment due to a right ear hearing loss, to include a discussion as to any effect right ear hearing loss has on the Veteran's ability to work.  

6. After the above records have been associated with the claims file, the AOJ should obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the claimant's  service-connected disabilities alone prevent all forms of substantially gainful employment that are consistent with his education and occupational experience.  The vocational rehabilitation specialist must note that the appellant has experience working as the driver of an armored car and as a trainer.  The appellant's age MAY NOT be considered.
 
The appellant's claims folder, access to VBMS and Virtual VA files, and a copy of this remand must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  The report should specifically discuss the report from a rehabilitation specialist dated September 2014 and submitted by the claimant's attorney.  If the question cannot be answered without resorting to speculation, the specialist must provide a complete explanation as to why that is so. 
 
7. The Veteran is notified that it is his responsibility to cooperate with the requested examinations and interview with the vocational rehabilitation specialist.  The consequences for failure to cooperate may include denial of his claims.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any examinations or interviews, documentation should be obtained which shows that notice scheduling the meeting or interview was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
8. After the development requested has been completed, the AOJ should review any reports or opinions to ensure that they are in complete compliance with the directives of this remand.  The AOJ must ensure that all examiners and the vocational rehabilitation specialist have documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
9. Thereafter, the AOJ must readjudicate the remaining claims.  If any benefit sought on appeal is denied, the appellant and his representative must be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


